DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks and amendments filed 11/19/2021, are acknowledged. 

Response to Arguments
	Applicant’s remarks regarding the rejections of claims 8 and 10-11 under 35 USC 112(b), have been fully considered, however, are not persuasive. 
Applicant argues on p. 7 that the program storage differs from the memory, in that, the program storage is used to store a group of stimulation programs, however, applicant then states “including the plurality of analytical programs are stored”. This does not differ from the memory wherein applicant states “the memory is used to store…. a stimulation program and analytical program.” It is still unclear as to how the program storage differs from the memory within the context of the claim. 
Applicant argues on p. 7, that the amendments of claims 1, 13, and 15 overcome their rejection under 35 USC 112(b), however, the claims still recite “particular biological function”, and therefore, the claims are still seen as indefinite. Additionally, the “particular biological function” is recited in claims 1 and 13-15, however, applicant’s remarks only stated 1, 13, and 15. 
Applicant’s remarks with respect to claim rejections under 35 USC 102(a)(1) and 103, have been fully considered, however; Applicant argues on p. 9-11, that the prior art of record fails to teach or disclose a set sequence of a plurality of pairs each including (1) a stimulation program containing…selected from a plurality of stimulation programs…an analytical program containing….selected from a plurality of analytical programs. 
Coleman teaches a set sequence and (1) a stimulation program containing…selected from a plurality of stimulation programs…an analytical program containing….selected from a plurality of analytical programs  (Abstract, “presenting a sequence of stimuli to a subject, in which the sequence of stimuli is based on the selected profile category, acquiring physiological signals of the subject before, during, and after the presenting of the sequence of stimuli to produce physiological data, and processing the physiological data to generate an information set including one or more quantitative values associated with the selected profile category”; (Para [0037], “The method includes acquiring physiological signals of the subject before, during, and after the presenting of the sequence of stimuli to produce physiological data.”) Wherein Coleman is shown to disclose a set sequence of stimuli based on a selected biological function. 
A stimulation program and an analytical program (Para [0070], “Within the framework of the disclosed methods, an application program that can be implemented on a computer system of the disclosed technology can be configured such that the user of the application (e.g., operator of the system) will interact with the client application (e.g., stimulus presentation and data acquisition program)”; Para [0071], “For example, the system 150 is operable to implement the exemplary application program. The system 150 includes a stimulus presentation and data acquisition computer 151 to interact with a subject and an operator, and collect physiological signal data from the subject via a physiological signal recording device 155….The system 150 includes a data processing computer 152, which can be a local computer with respect to the computer….For example, the generated assessment can provide the user (e.g., operator and/or subject) with an information set that can be used as input into the stimulus presentation and data acquisition program implemented by the computer 151….The application program implemented by the system 150 can allow for, for example, the users to be able to choose the stimulus presentation paradigm, the data acquisition device, and the signal processing technique(s)”; Para [0102], “The exemplary custom-designed computer implemented program can be implemented to automatically process the data (e.g., performing signal processing steps such as filtering, channel removal, re-sampling, etc.), calculate the MMN difference wave ERP, calculate the P300 ERP, and perform statistical analyses on the given data, all with only a few guided mouse clicks”; Para [0106], “FIG. 7 shows a computer screenshot of an exemplary graphical user interface (GUI) of the exemplary programming analysis process”; (Para [0136], “II.5. Exemplary EEG Data Analysis Using Custom-Designed Program.”)
Wherein the stimulation and analysis programs are selected based on the selected profile category as taught by Coleman. 
Applicant argues on p. 9-11, that the prior art of record fails to teach or disclose a plurality of pairs including a stimulation program….an analytical program, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and or moot. 
Applicant argues on p. 10-11, that the dependent claims are patentable due to the deficiencies of the claims of from which they depend, however, examiner respectfully disagrees for the reasons stated above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claims 8 and 10-11, the claim recites “program storage”. It is unclear as to whether the program storage is separate from the memory, in that claim 1 recites “a memory in which is stored measurement and analysis procedure data” and claim 8 goes on to recite “in which a group of stimulation programs including a plurality of stimulation programs and a group of analytical programs including a plurality of analytical programs are stored”. Additionally, the specification discloses (pg. 8, Para 3, “the program storage unit 215 is implemented by the auxiliary memory 24 or the memory 25 of the biological function measurement and analysis device 200.”), this indicates that the program storage is made up of a plurality of memories, however, the claim recites the program storage and memory as two separate limitations performing the same function. 
Claim 10-11 recite the limitation "the analyzer" in line 5 of claim 10 and line 7 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the claim is dependent on claim 1 and “a sensor” is recited in claim 2. 
With respect to claims 1 and 13-15, the claims recite “particular biological data”. It is unclear as to what is meant by “particular biological data”, more specifically, it is unclear as to what is intended by “particular”.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2015/0305686), in view of John (US 2004/0064066). 
	

With respect to Claim 1, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A-D and 7, a biological function measurement and analysis system (100) comprising: 
an input interface (150) configured to accept selection of a particular biological function to be measured among a plurality of biological functions (Abstract, “a method to provide an assessment related to a neurological or neuropsychiatric disorder includes selecting a profile category indicative of one or more aspects of cognitive or sensory functions associated with a neurological or neuropsychiatric disorder, presenting a sequence of stimuli to a subject, in which the sequence of stimuli is based on the selected profile category” wherein a user selects a profile category in which a sequence of stimuli is based; Para [0071], “The operator can provide input into the stimulus presentation and data acquisition computer 151 to initiate an assessment of the subject (e.g., including a vulnerability and/or progressive pathology assessment or a treatment efficacy assessment for a neurological or neuropsychiatric disorder) ….The application program implemented by the system 150 can allow for, for example, the users to be able to choose the stimulus presentation paradigm, the data acquisition device, and the signal processing technique(s).”); and 
processing circuitry (110) configured to
access a memory in which is stored measurement and analysis procedure data, including, for each of a plurality of biological functions (Para [0044], “The system includes a data processing system in communication with the sensor device and structured to include one or more memory units and one or more processors configured to process the physiological signals as physiological data to generate an information set including one or more quantitative values associated with the selected profile category” Wherein the generation of an information set is seen as a measurement procedure based on the selected profile category, and wherein the selected profile category parameters is seen to be accessed from the included one or more memory units; , a set sequence including (1) a stimulation program containing measurement procedure for measuring data of a reaction of a live subject caused by stimulation selected from a plurality of stimulation programs (Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103….the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices, coupled to a signal acquisition device, e.g., such as an analog or digital amplifier coupled to a memory.”), and (2) an analytical program containing an analysis procedure for analyzing the measured data selected from a plurality of analytical programs, and 
extract the set sequence corresponding to the selected particular biological function from the stored measurement and analysis procedure data, prior to stimulation of the live subject and measurement of the data of the reaction (Para [0060], “the system 100 can be configured to just include the physiological and/or behavioral data acquisition module 110 and the profile generation module 115 to produce the cognitive and/or sensory assessment of the subject indicative of the progression of or vulnerability to the neurological or neuropsychiatric disorder and/or treatment he/she is undergoing for the disorder….the system 100 can be embodied on a single computing device, e.g., where the module 110 Wherein “inputs” pertains to the selection of a data set by the operator (Para [0104], “process 501”) and wherein a procedure corresponding to the selected biological function is stored within memory (Para [0104], “process 503” and “process 505”); (Para [0105], “the exemplary pre-processing and analysis code stores only one data set at a time in memory, e.g., in order to reduce memory and computational load. After a data set has been processed and its relevant data has been extracted, it is released from memory and replaced by a subsequent data set.”; (Claim 42, “a data processing system in communication with the sensor device and structured to include one or more memory units and one or more processors configured to process the physiological signals as physiological data to generate an information set including one or more quantitative values associated with the selected profile category” Wherein measurement and analysis procedure data corresponding to a selected profile category is seen to be stored in memory prior to stimulation of a live subject) 
However, Coleman does not disclose set sequence of a plurality of pairs.
In the field of systems and methods for evaluation of hearing, John teaches set sequence of a plurality of pairs (Claim 68, “A method of objectively testing the hearing of a subject, wherein the method comprises the steps of: (a) selecting an auditory test to be administered to the subject; (b) creating a test signal comprising at least two modulation signals having carrier frequencies separated by approximately one-half an octave; (c) transducing the test signal to create a stimulus (d) presenting the stimulus to the subject; (e) sensing a potential from the subject while substantially simultaneously presenting the stimulus to the subject; (f) analyzing the potential to detect a response; (g) decreasing the intensity of a modulation signal of the test signal that elicited a response that was detected; (h) iteratively repeating steps (c)-(g) for a specified period of time or until a specified noise floor has been achieved; and (i) determining a minimal stimulus intensity for which a response was detected for each stimulus based upon 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Coleman the use of a known technique (a stimulation and analysis sequence performed in an iterative process, thereby, generating a plurality of pairs of a stimulation and analysis sequence) to a known device (EEG apparatus of Coleman) for improvement to yield predictable results (the determination of a minimal stimulus intensity or optimal parameters for stimulus, measurement, and analysis). 
	The motivation being to (Para [0049], “The design of the objective audiometric test apparatus 10 follows clear principles concerning the generation of the acoustic stimuli, the acquisition of artifact-free data, the analysis of EEG data in the frequency-domain and the objective detection of SSAEP responses in noise.”)

With respect to Claim 2, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system (100) according to claim 1, wherein the processing circuitry is configured to: 
instruct an associated stimulator (103, shown in Fig. 1A) to output stimulation according to the extracted set sequence (Para [0049], “The system 100 includes a stimulus presentation module 101 to configure a specific stimulus presentation structure 102 to effectuate a presentation of a stimulus or a sequence of stimuli to a subject. In some examples, the stimulus presentation module 101 is embodied in a computing device, e.g., including a processor and memory unit….The specific stimulus presentation structure 102 can be configured to include, but is not limited to, a particular type or types of stimuli, the duration of presentation of the stimuli, an inter-stimuli interval, a number of repetitions (if any) of each presentation, magnitude and/or frequency parameters associated with type of stimuli”); Para [0050], Wherein the measurement and analysis procedure data is seen as the stimulus presentation structure (102); (Para [0050], “The system 100 can include a stimulus delivery module 103 in communication with the stimulus presentation module 101 to present the stimulus or the sequence of stimuli to the subject, e.g., based on the stimulus presentation structure 102.”); and 
an analyze a signal detected by a sensor in response to the output stimulation (Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103….the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices, coupled to a signal acquisition device, e.g., such as an analog or digital amplifier coupled to a memory”; (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use in the neurophysiological assessment of the subject, e.g., such as the physiological and/or behavioral data acquired from the subject by the exemplary data acquisition module during the exemplary stimulation presentation process….The pre-processing and analysis process 500 includes a process 506 to report and/or present the analyzed information set (e.g., including one or more quantitative values) associated with the selected profile category of the neurological or neuropsychiatric disorder assessment.” Process 500 is shown in Fig. 5)
However, Coleman does not disclose set sequence of a plurality of pairs.
In the field of systems and methods for evaluation of hearing, John teaches set sequence of a plurality of pairs (Claim 68, “A method of objectively testing the hearing of a subject, wherein the method comprises the steps of: (a) selecting an auditory test to be administered to the subject; (b) creating a test signal comprising at least two modulation signals having carrier frequencies separated by approximately create a stimulus (d) presenting the stimulus to the subject; (e) sensing a potential from the subject while substantially simultaneously presenting the stimulus to the subject; (f) analyzing the potential to detect a response; (g) decreasing the intensity of a modulation signal of the test signal that elicited a response that was detected; (h) iteratively repeating steps (c)-(g) for a specified period of time or until a specified noise floor has been achieved; and (i) determining a minimal stimulus intensity for which a response was detected for each stimulus based upon the response data.”) Wherein John is seen to teach pairs of stimulus and analysis programs pertaining to a selected auditory test, and wherein a measurement is performed in response to a presented stimulus.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Coleman the use of a known technique (a stimulation and analysis sequence performed in an iterative process, thereby, generating a plurality of pairs of a stimulation and analysis sequence) to a known device (EEG apparatus of Coleman) for improvement to yield predictable results (the determination of a minimal stimulus intensity or optimal parameters for stimulus, measurement, and analysis). 
	The motivation being to (Para [0049], “The design of the objective audiometric test apparatus 10 follows clear principles concerning the generation of the acoustic stimuli, the acquisition of artifact-free data, the analysis of EEG data in the frequency-domain and the objective detection of SSAEP responses in noise.”)

With respect to Claim 3, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system (100) according to claim 2, 
wherein the stored measurement and analysis procedure data includes data indicating at least one pair in which at least one stimulation program used to control the stimulator (103, shown in Fig. 1A) to output the stimulation (Para [0049], “The system 100 includes a stimulus presentation module 101 Wherein the measurement and analysis procedure data is seen as the stimulus presentation structure (102) and is stored in association with at least one analytical program used to analyze the signal (Para [0038], “the processing of the physiological data to generate the information set can include identifying a time interval associated with the physiological signals based on the presented stimuli and the selected profile category, grouping the physiological data corresponding to the time interval into one or more initial grouped data sets, classifying each stimulus of the sequence of stimuli presented to the subject using a statistical test involving the initial grouped data sets, based on the classified stimuli, re-grouping the physiological data corresponding to the time interval into one or more grouped data sets, and providing a statistical measure of a relationship across or within the grouped data sets to generate the one or more quantitative values for the selected profile category”; Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103”, wherein the stimulus presentation module 101 and the data acquisition module 110 are associated with each other within the system 100, and wherein the processed set of physiological signals associated with the presented stimuli is seen as a pair), and
the processing circuitry is further configured to execute the at least one stimulation program, and execute the at least one analytical program (Analyzer 2.0 software as disclosed in Para [0098]); (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use in the neurophysiological assessment of the subject, e.g., such as the physiological and/or behavioral data acquired from the subject by the exemplary data acquisition module Process 500 is shown in Fig. 5)


With respect to Claim 5, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A and 1C, the biological function measurement and analysis system according to claim 4, 
wherein the at least one pair comprises a plurality of pairs, wherein the stored measurement and analysis procedure data includes data of the plurality of pairs and data indicating time intervals between the plurality of pairs (Para [0038], “the processing of the physiological data to generate the information set can include identifying a time interval associated with the physiological signals based on the presented stimuli and the selected profile category, grouping the physiological data corresponding to the time interval into one or more initial grouped data sets, classifying each stimulus of the sequence of stimuli presented to the subject using a statistical test involving the initial grouped data sets, based on the classified stimuli, re-grouping the physiological data corresponding to the time interval into one or more grouped data sets, and providing a statistical measure of a relationship across or within the grouped data sets to generate the one or more quantitative values for the selected profile category.” Shown in Fig. 1C step 181, wherein the grouped data sets are seen as pairs and wherein the time interval indicates time between pairs).

With respect to Claim 6, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A and 1C, the biological function measurement and analysis system (100) according to claim 4,  wherein the processing circuitry is further configured to change a parameter included in the at least one stimulation program included in a second pair of the plurality of pairs (modified stimulus sequence and signal analysis) according to a result of execution of the at least one analytical program included in a first pair of the plurality of pairs (preceding stimulus sequence and signal analysis) (Para [0039], “the method to provide an assessment related to a neurological or neuropsychiatric disorder, for example, the method can further include forming a modified sequence of stimuli using the generated information set for the subject, and presenting the modified sequence of stimuli to the subject. Additionally, for example, the method can further include acquiring physiological signals of the subject before, during, and after the presenting the modified sequence of stimuli to produce new physiological data, and processing the new physiological data to generate an augmented information set including one or more augmented quantitative values associated with the selected profile category.” Wherein the acquired physiological signals of the subject from the first set of stimulus is seen as the first pair, which is utilized to create a modified stimulus sequence for analysis of physiological data, this is seen as the second pair; (Para [0058], “the brain-machine interface module 120 can adaptively change or design stimuli paradigms that optimally extract information from the subject that is analytically processed to maximize a desired objective. For example, the brain-machine interface module can produce a machine procedure based on the generated information set that can be used to actuate another device or system, e.g., such as a device or system to administer the treatment derived from information contained within the generated information set.” Wherein the brain-machine interface module 120 is seen as the parameter setting unit that changes stimulus parameters for each pair based on analysis of signals obtained from a preceding pair)

With respect to Claim 7, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A, the biological function measurement and analysis system (100) according to claim 6, wherein a type of stimulation caused by the at least one stimulation program associated with the at least one analytical program included in the first pair of the plurality of pairs is identical to a type of stimulation caused by the at least one stimulation program included in the second pair of the plurality of pairs (Para [0008], “a system for evaluating neurological or neuropsychiatric disorders includes a stimulus delivery device to produce a sequence of stimuli that is presented to a subject, in which the stimuli includes at least one of a visual, auditory, olfactory, tactile, or gustatory stimulating medium, a sensor device interfaced to the subject to detect physiological signals exhibited by the subject before, during, and after a presentation of the sequence of stimuli, in which the sequence of stimuli is based on a cognitive-sensory profile category indicative of one or more aspects of cognitive or sensory functions associated with a neurological or neuropsychiatric disorder”) wherein the first and second pair include the same type of stimulation dependent upon the neurological or neuropsychiatric disorder being examined, see claim 2 of Coleman)

With respect to Claim 8, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A and 5, the biological function measurement and analysis system according to claim 2 further comprising: 
a memory in which the measurement and analysis procedure data is stored (Para [0105], “the exemplary pre-processing and analysis code stores only one data set at a time in memory, e.g., in order to reduce memory and computational load. After a data set has been processed and its relevant data has been extracted, it is released from memory and replaced by a subsequent data set”; (Para [0104], “The pre-processing and analysis process 500 includes a process 503 to store data epochs from each selected data set.”) on a program storage unit (111) in which a group of stimulation programs including a plurality of stimulation programs and a group of analytical programs including a plurality of analytical programs are stored (Para [0188], “one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus” wherein the module that executes computer program instructions stored in memory is the analysis pre-processing module 111, and wherein the non-transitory computer readable medium can be a memory device for storage of code as disclosed in Coleman (Para [0188])); (Para [0121], “The exemplary stimulus presentation paradigm that was used to control the presentation of stimuli in this example was programmed using Cogent 2000”; (Para [0103], “FIG. 5 shows a flow chart of the exemplary pre-processing and analysis process 500 of the exemplary custom-designed computer implemented program.”); 
the sensor (Para [0051], “the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices.”); and 
the stimulator (103) (Para [0049], “The stimulus delivery module 103 can include at least one of a visual display, an auditory speaker, and an actuator to provide an olfactory, tactile, and/or gustatory stimulus.”)

With respect to Claim 10, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system according to claim 8, further comprising: a biological function measurement and analysis device (100) including the processing circuitry (110) and a server including the memory (Para [0057], “the profile generation module 115 can be embodied on a computer system or communication network (referred to as ‘the cloud’) that includes one or more remote computational processing devices (e.g., servers in the cloud), the program storage unit (Para [0188], “The computer readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device.”), and the analyzer (110) (Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103….the physiological and/or behavioral data acquisition Process 500 is shown in Fig. 5)

With respect to Claim 11, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, the biological function measurement and analysis system (100) according to claim 8, further comprising: 
a biological function measurement and analysis device (100) including the memory, the processing circuitry (110) (Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103….the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices, coupled to a signal acquisition device, e.g., such as an analog or digital amplifier coupled to a memory.”), and a first program storage unit in which the group of stimulation programs is stored (Para [0188], “one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus” wherein the module that executes computer program instructions stored in memory is the analysis pre-processing module 111, and wherein the non-transitory computer readable medium can be a memory device for storage of code as disclosed in Coleman (Para [0188])); (Para [0121], “The exemplary stimulus presentation paradigm that was used to control the presentation of stimuli in this example was programmed using Cogent 2000”; (Para [0103], “FIG. 5 shows a flow chart of the exemplary pre-processing and analysis process 500 of the exemplary custom-designed computer implemented program.”); and 
a server including a second program storage unit in which the group of analytical programs is stored (Para [0057], “the profile generation module 115 can be embodied on a computer system or communication network (referred to as ‘the cloud’) that includes one or more remote computational processing devices (e.g., servers in the cloud) wherein the analytical module programs are stored as disclosed in Coleman (Para [0168])), and the analyzer (Para [0051], “The system 100 includes a physiological and/or behavioral data acquisition module 110 to acquire physiological signals and/or behavioral signals of the subject before, during, and/or after the presentation of the stimuli or sequence of stimuli via the stimulus delivery module 103….the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices, coupled to a signal acquisition device, e.g., such as an analog or digital amplifier coupled to a memory”; (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use in the neurophysiological assessment of the subject, e.g., such as the physiological and/or behavioral data acquired from the subject by the exemplary data acquisition module during the exemplary stimulation presentation process….The pre-processing and analysis process 500 includes a process 506 to report and/or present the analyzed information set (e.g., including one or more quantitative values) associated with the selected profile category of the neurological or neuropsychiatric disorder assessment.” Process 500 is shown in Fig. 5)

the biological function measurement and analysis system according to claim 1, 
wherein the sensor is a magnetic sensor (Para [0051], “the physiological and/or behavioral data acquisition module 110 can include physiological sensors, e.g., EEG, ECG, EMG, electrochemical, or other types of sensor devices.” Wherein the other types of sensor devices includes magnetic sensors)

With respect to Claim 13, in the field neuropathology evaluation Coleman discloses in at least Fig. 1A, a method of measuring and analyzing a biological function, the method comprising: 
accepting selection of a particular biological function to be measured among a plurality of biological functions(Abstract, “a method to provide an assessment related to a neurological or neuropsychiatric disorder includes selecting a profile category indicative of one or more aspects of cognitive or sensory functions associated with a neurological or neuropsychiatric disorder, presenting a sequence of stimuli to a subject, in which the sequence of stimuli is based on the selected profile category” wherein a user selects a profile category in which a sequence of stimuli is based; (Para [0071], “The application program implemented by the system 150 can allow for, for example, the users to be able to choose the stimulus presentation paradigm, the data acquisition device, and the signal processing technique(s).”); 
accessing a memory in which is stored measurement and analysis procedure data, including, for each of the plurality of biological functions, a set sequence including a combination of (1) a stimulation program containing measurement procedure for measuring data of a reaction of a live subject caused by stimulation selected from a plurality of stimulation programs (Para [0060], “the system 100 can be configured to just include the physiological and/or behavioral data acquisition module 110 and the profile generation module 115 to produce the cognitive and/or sensory assessment of the subject indicative of the progression of or vulnerability to the neurological or neuropsychiatric disorder and/or treatment Wherein “inputs” pertains to the selection of a data set by the operator (Para [0104], “process 501”) and wherein a procedure corresponding to the selected biological function is stored within memory (Para [0104], “process 503” and “process 505”); (Para [0105], “the exemplary pre-processing and analysis code stores only one data set at a time in memory, e.g., in order to reduce memory and computational load. After a data set has been processed and its relevant data has been extracted, it is released from memory and replaced by a subsequent data set” (Para [0044], “The system includes a data processing system in communication with the sensor device and structured to include one or more memory units and one or more processors configured to process the physiological signals as physiological data to generate an information set including one or more quantitative values associated with the selected profile category” Wherein the generation of an information set is seen as a measurement procedure based on the selected profile category, and wherein the selected profile category parameters is seen to be accessed from the included one or more memory units; ; and (2) an analytical program containing an analysis procedure (500) for analyzing measured data selected from a plurality of analytical programs (Para [0098], “For example, the analysis procedure included first re-referencing the data sets from the original recording references to identical posterior occipital channels, as a new comparable reference between species”; (Para [0104], “The pre-processing and analysis process 500 includes a process 505 to perform statistical analysis and/or classification techniques of the disclosed technology to provide the vulnerability and/or progression of pathology assessment to the neurological or neuropsychiatric disorder.”); and 
extracting, from the memory, the set sequence corresponding to the selected particular biological function from the stored measurement and analysis procedure data (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use Process 500 is shown in Fig. 5).


With respect to Claim 14, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A, a non-transitory computer-readable recording medium storing a program for causing a computer to execute a method (Para [0188], “one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus.” wherein the module that executes computer program instructions stored in memory is the analysis pre-processing module 111, and wherein the non-transitory computer readable medium can be a memory device for storage of code as disclosed in Coleman (Para [0188])), the method comprising: 
accepting selection of a particular biological function to be measured among a plurality of biological functions(Abstract, “a method to provide an assessment related to a neurological or neuropsychiatric disorder includes selecting a profile category indicative of one or more aspects of cognitive or sensory functions associated with a neurological or neuropsychiatric disorder, presenting a sequence of stimuli to a subject, in which the sequence of stimuli is based on the selected profile category” wherein a user selects a profile category in which a sequence of stimuli is based; (Para [0071], “The application program implemented by the system 150 can allow for, for example, the users to be able to ; 
accessing a memory in which is stored measurement and analysis procedure data, including, for each of the plurality of biological functions, a set sequence including a combination (1) a stimulation program containing a measurement procedure for measuring data of a reaction of a live subject caused by stimulation selected from a plurality of stimulation programs (Para [0060], “the system 100 can be configured to just include the physiological and/or behavioral data acquisition module 110 and the profile generation module 115 to produce the cognitive and/or sensory assessment of the subject indicative of the progression of or vulnerability to the neurological or neuropsychiatric disorder and/or treatment he/she is undergoing for the disorder….the system 100 can be embodied on a single computing device, e.g., where the module 110 is configured to receive behavioral responses from the subject and/or record physiological data via inputs of the device” Wherein “inputs” pertains to the selection of a data set by the operator (Para [0104], “process 501”) and wherein a procedure corresponding to the selected biological function is stored within memory (Para [0104], “process 503” and “process 505”); (Para [0105], “the exemplary pre-processing and analysis code stores only one data set at a time in memory, e.g., in order to reduce memory and computational load. After a data set has been processed and its relevant data has been extracted, it is released from memory and replaced by a subsequent data set”; (Para [0044], “The system includes a data processing system in communication with the sensor device and structured to include one or more memory units and one or more processors configured to process the physiological signals as physiological data to generate an information set including one or more quantitative values associated with the selected profile category” Wherein the generation of an information set is seen as a measurement procedure based on the selected profile category, and wherein the selected profile category parameters is seen to be accessed from the included one or more memory units; ; and (2) an analytical program containing an analysis procedure (500) for analyzing the measured data selected from a plurality of analytical programs (Para [0098], “For example, the analysis procedure included first re-referencing the data sets from the original recording references to identical posterior occipital channels, as a new comparable reference between species”; (Para [0104], “The pre-processing and analysis process 500 includes a process 505 to perform statistical analysis and/or classification techniques of the disclosed technology to provide the vulnerability and/or progression of pathology assessment to the neurological or neuropsychiatric disorder.”); and 
extracting, from the memory, the set sequence corresponding to the selected particular biological function from the stored measurement and analysis procedure data (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use in the neurophysiological assessment of the subject, e.g., such as the physiological and/or behavioral data acquired from the subject by the exemplary data acquisition module during the exemplary stimulation presentation process….The pre-processing and analysis process 500 includes a process 506 to report and/or present the analyzed information set (e.g., including one or more quantitative values) associated with the selected profile category of the neurological or neuropsychiatric disorder assessment.” Process 500 is shown in Fig. 5)
However, Coleman does not disclose set sequence of a plurality of pairs.
In the field of systems and methods for evaluation of hearing, John teaches set sequence of a plurality of pairs (Claim 68, “A method of objectively testing the hearing of a subject, wherein the method comprises the steps of: (a) selecting an auditory test to be administered to the subject; (b) creating a test signal comprising at least two modulation signals having carrier frequencies separated by approximately one-half an octave; (c) transducing the test signal to create a stimulus (d) presenting the stimulus to the subject; (e) sensing a potential from the subject while substantially simultaneously presenting the stimulus to the subject; (f) analyzing the potential to detect a response; (g) decreasing the intensity of a modulation signal of the test signal that elicited a response that was detected; (h) iteratively repeating steps (c)-(g) for a specified period of time or until a specified noise floor has been achieved; and (i) determining a minimal stimulus intensity for which a response was detected for each stimulus based upon the response data.”) Wherein John is seen to teach pairs of stimulus and analysis programs pertaining to a selected auditory test, and wherein a measurement is performed in response to a presented stimulus.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Coleman the use of a known technique (a stimulation and analysis sequence performed in an iterative process, thereby, generating a plurality of pairs of a stimulation and analysis sequence) to a known device (EEG apparatus of Coleman) for improvement to yield predictable results (the determination of a minimal stimulus intensity or optimal parameters for stimulus, measurement, and analysis). 
	The motivation being to (Para [0049], “The design of the objective audiometric test apparatus 10 follows clear principles concerning the generation of the acoustic stimuli, the acquisition of artifact-free data, the analysis of EEG data in the frequency-domain and the objective detection of SSAEP responses in noise.”)

With respect to Claim 15, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A, the biological function measurement and analysis system of claim 1, wherein the processing circuitry is further configured to extract the set sequence based only on the selected particular biological function (Para [0104], “The pre-processing and analysis process 500 includes a process 501 for the operator to select the data sets for use in the neurophysiological assessment of the subject, e.g., such as the physiological and/or behavioral data acquired from the subject by the exemplary data acquisition module during the exemplary stimulation presentation process….The pre-processing and analysis process 500 includes a process 506 to report and/or present the analyzed information set (e.g., including one or Process 500 is shown in Fig. 5)
However, Coleman does not disclose set sequence of a plurality of pairs.
In the field of systems and methods for evaluation of hearing, John teaches set sequence of a plurality of pairs (Claim 68, “A method of objectively testing the hearing of a subject, wherein the method comprises the steps of: (a) selecting an auditory test to be administered to the subject; (b) creating a test signal comprising at least two modulation signals having carrier frequencies separated by approximately one-half an octave; (c) transducing the test signal to create a stimulus (d) presenting the stimulus to the subject; (e) sensing a potential from the subject while substantially simultaneously presenting the stimulus to the subject; (f) analyzing the potential to detect a response; (g) decreasing the intensity of a modulation signal of the test signal that elicited a response that was detected; (h) iteratively repeating steps (c)-(g) for a specified period of time or until a specified noise floor has been achieved; and (i) determining a minimal stimulus intensity for which a response was detected for each stimulus based upon the response data.”) Wherein John is seen to teach pairs of stimulus and analysis programs pertaining to a selected auditory test, and wherein a measurement is performed in response to a presented stimulus.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Coleman the use of a known technique (a stimulation and analysis sequence performed in an iterative process, thereby, generating a plurality of pairs of a stimulation and analysis sequence) to a known device (EEG apparatus of Coleman) for improvement to yield predictable results (the determination of a minimal stimulus intensity or optimal parameters for stimulus, measurement, and analysis). 
	The motivation being to (Para [0049], “The design of the objective audiometric test apparatus 10 follows clear principles concerning the generation of the acoustic stimuli, the acquisition of artifact-free data, the analysis of EEG data in the frequency-domain and the objective detection of SSAEP responses in noise.”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2015/0305686), in view of John (US 2004/0064066), as applied to claim 8, and further in view of Firlik (US 20110092882). 

With respect to Claim 9, in the field neuropathology evaluation Coleman discloses in at least Figs. 1A, the biological function measurement and analysis system (100) according to claim 8, 
However, Coleman does not disclose wherein the group of stimulation programs includes a program used to terminate stimulation output from the stimulator (103, shown in Fig. 1), wherein the program used to terminate stimulation output is executed by the processing circuitry prior to the stimulation program used to output stimulation.
In an analogous field of systems and methods for patient interactive neural stimulation, Firlik teaches in at least Figs. 1B, 4, 8, and 10A, wherein the group of stimulation programs includes a program used to terminate stimulation output from the stimulator, and
 wherein the program used to terminate stimulation output is executed by the processing circuitry prior to the stimulation program used to output stimulation (Para [0079], “the TMC 800 may initiate, continue, query, adjust, monitor, interrupt, and/or terminate neural stimulation and/or implanted device monitoring operations before, during, and/or after particular portions of a therapy period or treatment session”; (Para [0044], “In certain embodiments, a programming device such as a handheld computer may be configured for communication with the TMC 800”; (Para [0052], “the NSS 100 may also comprise a programming or communication device 130 that facilitates or effectuates unidirectional or bi-directional signal communication with the TMC 800.”)

	The motivation being to (Para [0079], “Through such communication, the TMC 800 may initiate, continue, query, adjust, monitor, interrupt, and/or terminate neural stimulation and/or implanted device monitoring operations before, during, and/or after particular portions of a therapy period or treatment session.” Wherein stimulation is controlled before, during, and/or after particular portions of a therapy period) as taught by Firlik. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SEAN V BLINDER/               Examiner, Art Unit 3793                                                                                                                                                                                         

/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793